 


109 HR 3516 IH: Substance Abuse Group Homes Amendments of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3516 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with respect to the participation of the public in governmental decisions regarding the location of group homes established pursuant to the program of block grants for the prevention and treatment of substance abuse. 
 
 
1.Short titleThis Act may be cited as the Substance Abuse Group Homes Amendments of 2005. 
2.Participation of public in governmental decisions regarding location of certain group homesSection 1925 of the Public Health Service Act (42 U.S.C. 300x–25) is amended by adding at the end the following subsection: 
 
(d)Location of homes; monitoring 
(1)In generalA funding agreement for a grant under section 1921 is that the State involved, in providing for the establishment and operation of housing pursuant to the revolving fund under subsection (a), will ensure that the State or local officials involved comply with the following: 
(A)In developing and administering governmental policies for the location of such housing (referred to in this subsection as designated group homes), the officials provide the public with opportunities to consult with the officials on proposed and existing policies. 
(B)Before making a decision to permit the establishment of a designated group home in a community: 
(i)The officials notify members of the community that the community is under consideration as a proposed site for such a home. 
(ii)The officials provide to the members an opportunity to consult with the officials on the proposal. 
(C)After the establishment of a designated group home in a community: 
(i)The officials monitor the group home in order to determine whether the residents of the home are in compliance with the conditions upon which the permission to establish the home was granted. 
(ii)The officials provide to the members of the community, including the residents of the group home, opportunities to consult with the officials on the effects of the group home on the community. 
(2)DefinitionsFor purposes of this subsection: 
(A)The term community, with respect to a designated group home, means all areas that are 10 miles or less from such home. 
(B)The term member, with respect to a community, means an individual who resides in the community or is an owner of a business in the community, and an individual any of whose children attends an elementary or secondary school in the community.. 
 
